Affirmed and Memorandum Opinion filed December 3, 2020.




                                                 In the

                           Fourteenth Court of Appeals

                                       NO. 14-20-00492-CV

           IN THE INTEREST OF A.W., A.W., AND A.W., CHILDREN

                          On Appeal from the 313th District Court
                                   Harris County, Texas
                            Trial Court Cause No. 2019-00537J

                                 MEMORANDUM OPINION

       The issues in this case involve whether the trial court’s findings to terminate
a mother’s parental rights are supported by legally- and factually-sufficient
evidence. This accelerated appeal arises from a final order in which, after a final
hearing tried to the bench,1 the trial court terminated the parental rights of appellant
W.C. (Mother) with respect to her sons A.W. (Arthur), A.W. (Tony), and A.W.
(Will),2 and appointed appellee Department of Family and Protective Services (the

       1
           We refer to the final hearing as the “trial.”
       2
          To protect the minors’ identities, we have not used the actual names of the children,
parents, or other family members. See Tex. R. App. P. 9.8. At the time of trial, Arthur and Tony
were each seven-years old, and Will was five-years old.
Department) to be the children’s sole managing conservator.3 See Tex. Fam. Code
Ann. § 109.002(a-1); Tex. R. App. P. 28.4 (accelerated appeals in
parental-termination cases).

       In her first, second, and third issues, Mother challenges the legal and factual
sufficiency of the evidence to support the trial court’s findings in its final order on
the predicate grounds of (1) endangerment, (2) constructive abandonment, and
(3) failure to comply with the court-ordered family-service plan.4 Tex. Fam. Code
Ann. § 161.001(b)(1)(E), (N), (O). In her fourth issue, Mother challenges the legal
and factual sufficiency of the evidence to support the trial court’s finding that
termination is in the best interest of the children. Id. § 161.001(b)(2). We affirm.

                                      I.   BACKGROUND

       The children were removed to the Department’s temporary managing
conservatorship in February 2019. Trial on the Department’s petition to terminate
Mother’s parental rights was held in June 2020 via videoconferencing because of
the COVID-19 pandemic. At time of trial, Mother was in a rehabilitation center in
Memphis, Tennessee, and did not testify.

A.     Documentary evidence

       1.      Family-service plan

       According to the Department’s family-service plan, which was admitted into
evidence at trial, the children were removed after the Department received a
       3
          The trial court also terminated the parental rights of the children’s alleged and unknown
fathers, who did not appear at trial and are not parties to this appeal.
       4
          While Mother did not file a motion for new trial, “[i]n a nonjury case, a complaint
regarding the legal or factual insufficiency of the evidence . . . may be made for the first time on
appeal in the complaining party’s brief.” Tex. R. App. P. 33.1(d). We further note that, while
Mother filed her notice of appeal before the trial court signed its final order, “[i]n a civil case, a
prematurely filed notice of appeal is effective and deemed filed on the day of, but after, the event
that begins the period for perfecting the appeal.” Tex. R. App. P. 27.1(a).

                                                  2
referral alleging neglectful supervision of the children by Mother in January 2019.
The referral mentioned Mother’s mental health and the condition of the home
where she lived with the children, and stated that Mother was lying on the couch in
the home, her speech was slurred, and she appeared to be incoherent. According to
the officer investigating the home, there were clothes and trash around the home,
the home smelled unclean, and “the home environment was very hazardous for the
children.”5

       After removal, the Department prepared a family-service plan for Mother.
The stated goals of the plan were that Mother address her mental-health issues,
provide safe housing and food for the children, maintain a substance-free lifestyle,
and demonstrate knowledge of techniques for maintaining a stable home for the
children. The service plan required Mother to: complete psychiatric and
psychological evaluations and a substance-abuse assessment; make her best effort
to attend all scheduled court hearings, permanency meetings, and family visits;
maintain contact with her caseworker and otherwise cooperate with the
Department; and submit to random drug screenings. The family-service plan was
approved and incorporated by order of the trial court.

       2.     Drug-screening records

       Records from the National Screening Center show that Mother appeared for
a drug-and-alcohol screen in October 2019 but left before providing a sample,
which the National Screening Center classified as a “REFUSAL/POSITIVE
TEST.” See also In re C.A.B., 289 S.W.3d 874, 885 (Tex. App.—Houston [14th

       5
         The Department’s removal affidavit was not admitted into evidence at trial and we do
not discuss any allegations from that affidavit in this opinion. The issue of whether the
Department presented sufficient evidence to warrant removal is not before the court, and the
court offers no opinion as to whether the evidence concerning removal summarized in this
opinion from evidence admitted at trial was sufficient to support removal.

                                             3
Dist.] 2009, no pet.) (“A factfinder reasonably could infer that [mother]’s failure to
submit to the court-ordered drug screening indicated she was avoiding testing
because she was using drugs.”).

      3.     Criminal history

      Also admitted was a judgment of conviction from the 230th District Court of
Harris County that Mother was guilty of the class-A misdemeanor offense of
assault of a family member occurring in March 2016. The judgment reflects
Mother’s sentence was initially suspended and she was placed on two-years
community supervision. In April 2018, the criminal court found Mother to have
violated the terms and conditions of her community supervision “BY FAILING
TO AVOID INJURIOUS AND VICIOUS HABITS,” revoked the suspended
sentence, and sentenced Mother to 300-days incarceration.

      4.     Permanency report

      The Department’s permanency report prepared the month of trial was also
admitted into evidence. According to the report, Child Protective Services (CPS)
made a follow-up visit to Mother’s home days after the initial referral. Mother’s
home had no working utilities and there was food on the counters that appeared to
have been there for several days and was beginning to rot and mold. The sink was
full of dirty dishes and there was no food in the refrigerator. The home was
cluttered and filled with dirty clothes and had a bad odor.

      A visit was made to the home of Mother’s mother (Grandmother) the same
day. Although the children had been temporarily residing with Grandmother,
Grandmother stated Mother had forced her way into Grandmother’s home and
taken the children. During the visit, Mother arrived in her car with the children,
who were not wearing seat belts or other restraints. Mother admitted to using


                                          4
illegal substances, but did not provide specifics. Before the visit, Grandmother
called CPS to report that Mother had been found outside of her home nude and had
been taken into custody and transported to a branch of Memorial Hermann hospital
before being released.

      At the time of trial in June 2020, the children were in the same foster home,
where they had been since August 2019. This was their third placement since
removal; they were removed from their first placement due to allegations of
corporal punishment and from their second placement due to neglect.

      The report noted that Mother missed more than half of her scheduled visits
with the children and did not complete other services specified in the service plan.
Specifically, Mother had not been able to maintain stable housing or employment.
She did not attend the initial permanency hearing. Although Mother had completed
psychological and substance-abuse assessments, she had not followed the
recommendations stemming from those assessments, including that she seek
assistance and treatment for bipolar disorder and engage in outpatient therapy and
counseling, parenting-skills training, and random urinalysis screening. In July
2019, Mother had her blood drawn at the hospital and tested positive for
amphetamines. She admitted she had taken Xanax and PCP in September 2019.
Her November 2019 Department drug screen was positive for opiates.

      The month before trial, Mother told her caseworker she had stopped
attempting to complete her services because she thought it was too late. Mother
also told her caseworker that she had spoken to her brother (Uncle) about obtaining
custody of the children so he could return them to her. She was participating in a
substance-abuse program through a nonprofit ministry in Memphis, Tennessee, a
nine-month program she started shortly before trial.



                                         5
      5.     CASA report

      The report by court-appointed special advocate (CASA) Child Advocates,
Inc., filed the month of trial, was also admitted into evidence. The report
recommended that the parental rights of Mother and the children’s unknown
fathers be terminated.

      The report stated that Arthur, then seven-years old, had been diagnosed with
attention deficit hyperactivity disorder (ADHD), oppositional defiant disorder
(ODD), encopresis, enuresis, and disruptive mood dysregulation disorder
(DMDD). He was hospitalized in March 2019 due to behavioral issues. He
struggled with low frustration tolerance and poor focus and would sometimes hit
his foster brother during horseplay. Although he had issues with defiance, these
behaviors were helped by redirection.

      Tony, then seven-years old, had been diagnosed with ADHD, ODD, and
DMDD. He would get into fights in school and sometimes run away from school.
The foster mother thought he was regressing and stated that she had to constantly
redirect him, that he made poor decisions, and had trouble managing his behavior.

      Will, then five-years old, had been diagnosed with ODD, adjustment
disorder, and child neglect. He had nightmares and issues with disruptive behavior.
He was not toilet trained and fought with his brother daily.

      Regarding Mother, the report states that at her psychological evaluation, she
was diagnosed with bipolar disorder, child neglect, and suspected substance abuse.
She was first diagnosed with bipolar disorder in 2015. She stated she was receiving
mental-health services from the county and taking medication, but the medication
did not always work.

      The report states that the children appeared well cared for by their current

                                          6
caregiver, and there had been improvements in their behavior and hygiene,
although they constantly fought and argued with each other. The caregiver
provided them with a stable home and structure and was meeting their needs. The
children were receiving consistent mental-health evaluations and were prescribed
medication as necessary.

B.     Trial testimony

       1.        Caseworker

       CPS caseworker R. Coleman testified that the children were removed based
on allegations of abuse or neglect. Specifically, there were allegations of neglectful
supervision with later confirmed use of illegal drugs, including opiates and PCP,
by Mother. Coleman stated that when in Mother’s care, the children had been
allowed to do anything they wanted, which Coleman attributed to Mother being
unable to parent the children due to her drug use. In addition, the home where
Mother had been living with the children before their removal had no running
water or other utilities.

       After removal, Mother told Coleman that she used illegal drugs in
September 2019 and May 2020 (the month before trial). During the 18 months
before trial, Mother had attempted substance-abuse rehabilitation several times,
including one attempt in October 2019 from which Mother was discharged without
completing the rehabilitation program. Coleman understood Mother was doing
well in the rehabilitation facility in Memphis, Tennessee, where Mother was at
time of trial.

       Coleman also testified that Mother had not maintained significant contact
with the children during the case and had missed many scheduled biweekly family
visits with the children. Although she had a visit with the children two days before


                                          7
trial in June 2020, before that she had not seen the children since September 2019,
more than eight months earlier. Although she had been ordered to give 24-hours
notice if she was going to miss a visit, she had not done so. Overall, she attended
less than half of the scheduled visits with her children. Mother behaved
appropriately during the visits she attended and displayed affection for the
children. The children displayed affection “minimally” for Mother and were
familiar with her.

      Coleman also detailed Mother’s progress regarding the requirements of the
family-service plan, testifying that Mother completed substance-abuse and
psychological assessments, but had not followed the recommendations stemming
from either. She did not consistently complete required drug testing and, although
diagnosed with bipolar disorder, did not take steps to address her mental health
over the course of the case. She had not shown an ability to provide stable housing,
employment, or income. Mother participated in court hearings and permanency
conferences with the exception of one court hearing.

      Coleman testified that the children’s foster placement was “going very well”
and “meeting all of their needs,” including needs related to medical and
psychological issues. The children’s behaviors and conditions had improved
significantly since being in the Department’s custody. When the children entered
custody, they were very angry and aggressive, including attacking or ignoring one
another, though Coleman admitted those behaviors could have been due to
separation from Mother. Over time, their behavior improved, and they were being
polite and playing with each other. In addition, Arthur’s depression had improved.
According to Coleman, the children were “completely different people” from when
they had entered care and had made a great deal of progress.

      The children’s placement was not an adoptive placement, although the

                                         8
children were welcome to stay long-term. The Department’s goal was unrelated
adoption with the concurrent goal of relative adoption. The Department had no
specific adoption plan for the children at time of trial. While the Department had
explored the possibility of Uncle taking custody of the children, Mother had told
Coleman that she hoped that Uncle would take custody of the children and then
return them to her.

      2.     CASA

      Sandra Nassif of Child Advocates, Inc. requested termination of Mother’s
parental rights because Mother had not been able to provide a stable home for the
children or complete her drug treatment. She testified that the children’s foster
mother was doing “a great job.”

      3.     Director of rehabilitation facility

      Jennifer Saluki, executive director of the women’s home and Christian
ministry in Memphis where Mother was at time of trial, testified that Mother had
been at the facility since May 2020. Saluki testified that, while Mother had
difficulty when she first arrived at the facility, at trial she was doing “real well.”
The facility gives random drug tests and provides mental-health services.

      4.     Uncle

      Uncle testified that Mother never asked him to obtain custody of the children
in order to return them to her. He testified that he wanted to adopt the children and
that Mother should not have immediate visitation so that the children could adjust
to living with him.

                                  II.   ANALYSIS

      In her first, second, and third issues, Mother challenges the legal and factual
sufficiency of the evidence to support the trial court’s findings on the predicate
                                          9
grounds of (1) endangerment, (2) constructive abandonment, and (3) failure to
comply with the court-ordered family-service plan. Tex. Fam. Code Ann.
§ 161.001(b)(1)(E), (N), (O). In her fourth issue, Mother challenges the legal and
factual sufficiency of the evidence to support the trial court’s finding that
termination is in the best interest of the children. Id. § 161.001(b)(2).

A.    Standards of review

      Involuntary termination of parental rights is a serious matter that implicates
fundamental constitutional rights. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985).
Although parental rights are of constitutional magnitude, they are not absolute. In
re C.H., 89 S.W.3d 17, 26 (Tex. 2002) (“Just as it is imperative for courts to
recognize the constitutional underpinnings of the parent-child relationship, it is
also essential that emotional and physical interests of the child not be sacrificed
merely to preserve that right.”). Given the fundamental liberty interests at stake,
“termination proceedings should be strictly scrutinized, and involuntary
termination statutes are strictly construed in favor of the parent.” Holick, 685
S.W.2d at 20.

      Due to the severity and permanency of terminating the parental relationship,
the law in Texas requires clear and convincing evidence to support such an order.
See Tex. Fam. Code Ann. § 161.001(b); In re J.F.C., 96 S.W.3d 256, 265–66 (Tex.
2002). “Clear and convincing evidence” means “the measure or degree of proof
that will produce in the mind of the trier of fact a firm belief or conviction as to the
truth of the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007;
see In re J.F.C., 96 S.W.3d at 264.

      The heightened burden of proof in termination cases results in a heightened
standard of review. See In re J.F.C., 96 S.W.3d at 266. We review the legal
sufficiency of the evidence by considering all evidence in the light most favorable
                                           10
to the finding to determine whether a reasonable factfinder could have formed a
firm belief or conviction that its finding was true. In re J.O.A., 283 S.W.3d 336,
344 (Tex. 2009). We must assume that the factfinder resolved disputed facts in
favor of its finding if a reasonable factfinder could do so, and we disregard all
evidence that a reasonable factfinder could have disbelieved or found incredible.
Id. However, this does not compel us to disregard all evidence that does not
support the finding. In re J.F.C., 96 S.W.3d at 266. Because of the heightened
standard, we also must be mindful of any undisputed evidence contrary to the
finding and consider that evidence in our analysis. Id.

      In reviewing the factual sufficiency of the evidence under the
clear-and-convincing burden, we consider and weigh all of the evidence, including
disputed or conflicting evidence. In re J.O.A., 283 S.W.3d at 345. “If, in light of
the entire record, the disputed evidence that a reasonable factfinder could not have
credited in favor of the finding is so significant that a factfinder could not
reasonably have formed a firm belief or conviction, then the evidence is factually
insufficient.” Id. (internal quotation marks omitted). We give due deference to the
factfinder’s findings, and we cannot substitute our own judgment for that of the
factfinder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam).

B.    Predicate termination grounds

      The trial court made predicate termination findings that Mother had
committed acts establishing the grounds set forth in subsections E, N, and O of
section 161.001(b)(1), which provides for termination of parental rights if the
factfinder finds by clear and convincing evidence that the parent has:

      (E) engaged in conduct or knowingly placed the child with persons
      who engaged in conduct which endangers the physical or emotional
      well-being of the child;


                                         11
      ...
      (N) constructively abandoned the child who has been in the permanent
      or temporary managing conservatorship of the Department of Family
      and Protective Services for not less than six months, and:
            (i) the department has made reasonable efforts to return the
            child to the parent;
            (ii) the parent has not regularly visited or maintained significant
            contact with the child; and
            (iii) the parent has demonstrated an inability to provide the
            child with a safe environment; [or]
      (O) failed to comply with the provisions of a court order that
      specifically established the actions necessary for the parent to obtain
      the return of the child who has been in the permanent or temporary
      managing conservatorship of the Department of Family and Protective
      Services for not less than nine months as a result of the child’s
      removal from the parent under Chapter 262 for the abuse or neglect of
      the child[.]

Tex. Fam. Code Ann. § 161.001(b)(1)(E), (N), (O).

      Only one predicate finding under section 161.001(b)(1) is necessary to
support a judgment of termination when there also is a finding that termination is
in the child’s best interest. See id. § 161.001(b)(1); In re A.V., 113 S.W.3d 355,
362 (Tex. 2003). Due process requires, however, that when a parent has challenged
the sufficiency of the evidence to support endangerment findings under Family
Code section 161.001(b)(1)(D) or (E), an appellate court must address those
findings to ensure a meaningful appeal due to the collateral consequences of a
finding under those subsections. See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019).

      1.    Endangerment under subsection E

      In her first issue, Mother challenges the legal and factual sufficiency of the
evidence supporting the trial court’s finding that she endangered the children under
subsection E. Tex. Fam. Code Ann. § 161.001(b)(1)(E). “To endanger” means to

                                         12
expose a child to loss or injury or to jeopardize a child’s emotional or physical
health. See In re M.C., 917 S.W.2d 268, 269 (Tex. 1996) (per curiam); In re S.R.,
452 S.W.3d 351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied). A
finding of endangerment under subsection E requires evidence that the
endangerment was the result of the parent’s conduct, including acts, omissions, or
failures to act. In re S.R., 452 S.W.3d at 360. Termination under subsection E must
be based on more than a single act or omission; the statute requires a voluntary,
deliberate, and conscious course of conduct by the parent. Id. A trial court properly
may consider actions and inactions occurring both before and after a child’s birth
and before and after removal to establish a course of conduct. Id. at 360–61.
“While endangerment often involves physical endangerment, the statute does not
require that conduct be directed at a child or that the child actually suffers injury;
rather, the specific danger to the child’s well-being may be inferred from parents’
misconduct alone.” Id. at 360 (citing Tex. Dep’t of Human Servs. v. Boyd, 727
S.W.2d 531, 533 (Tex. 1987)). A parent’s conduct that subjects a child to a life of
uncertainty and instability endangers the child’s physical and emotional
well-being. Id.

      We begin with evidence of family violence by Mother. “Domestic violence,
want of self-control, and propensity for violence may be considered as evidence of
endangerment.” In re J.I.T.P., 99 S.W.3d 841, 845 (Tex. App.—Houston [14th
Dist.] 2003, no pet.). Mother was convicted of the misdemeanor offense of assault
of a family member occurring in 2016, when the children were each under five
years of age, and sentenced to 300-days incarceration by “failing to avoid injurious
and vicious habits” in 2018, when the children were still very young. See Boyd,
727 S.W.2d at 533–34 (criminal violations and incarceration can be evidence of



                                         13
endangerment if shown to be part of course of conduct endangering child).6

       There is additional evidence of Mother’s absence from the children’s lives.
After removal, Mother did not participate in scheduled biweekly family visits for
more than eight months before trial, with the exception of one virtual visit with the
children two days before trial. See In re R.M., No. 07-12-00412-CV, 2012 WL
6163100, at *4 (Tex. App.—Amarillo Dec. 11, 2012, no pet.) (mem. op.) (parent’s
inconsistent participation in visitation can endanger child’s emotional well-being);
In re S.I.H., No. 02-11-00489-CV, 2012 WL 858643, at *6 (Tex. App.—Fort
Worth Mar. 15, 2012, no pet.) (mem. op.) (“[Father’s] failure to attempt to visit
[child] for several months during the pendency of this case supports the trial
court’s finding of endangerment of [child’s] emotional well-being[.]”).

       When Mother was in the children’s lives, there is evidence that Mother did
not provide appropriate care and stability for them. According to Coleman’s
testimony and the Department’s permanency report admitted at trial, at the time of
removal, the residence where Mother was living with the children had no working
utilities, no food in the refrigerator, and rotting food on the counters. “While
poverty should not be a basis for termination of parental rights, a parent’s inability
to provide basic utilities in the family home may constitute evidence of
endangerment of the children’s well-being.” In re H.D.M., No. 09-18-00050-CV,
2018 WL 2974461, at *7 (Tex. App.—Beaumont June 14, 2018, pet. denied)
(mem. op.) (citing Doria v. Tex. Dep’t of Human Res., 747 S.W.2d 953, 958 (Tex.
App.—Corpus Christi 1988, no writ) (explaining that parent leaving children in
home without electricity, water, or heat was “compelling evidence” of child
endangerment)).
       6
         There was also evidence that, in the days following the referral and initiation of CPS’s
investigation, Mother forced her way into Grandmother’s home and took the children, who had
been allowed to stay temporarily with Grandmother.

                                               14
      In addition, given Coleman’s testimony that Mother’s use of illegal drugs
prevented her from effectively parenting the children while they were in her care, a
reasonable factfinder could have concluded that Mother’s use of illegal drugs
contributed to her endangering course of conduct. See In re J.O.A., 283 S.W.3d at
345 (effect of drug abuse on ability to parent can be evidence of endangering
course of conduct). While evidence of drug use on its own is not sufficient to
support a finding of endangerment, evidence of drug use is relevant when it is
causally connected to conduct endangering the children. See In re L.C.L., 599
S.W.3d 79, 84 (Tex. App.—Houston [14th Dist.] 2020, pet. filed) (en banc).
Further, while “[m]ental illness alone is not grounds for terminating the parent-
child relationship, . . . [u]ntreated mental illness can expose a child to
endangerment, however, and is a factor the court may consider.” In re S.R., 452
S.W.3d at 363. Here, the evidence shows that Mother had been diagnosed with
bipolar disorder, among other mental-health issues, but had not sought treatment
on a consistent basis to address these issues as required by the family-service plan.
See id.

      We conclude that the evidence of Mother’s family violence, absence from
the children’s lives both before and after removal, and inability to provide a stable
home and appropriate care for the children, including inability to care for the
children due to her drug use and untreated mental-health issues, would allow the
factfinder to form a firm belief or conviction that Mother engaged in a course of
conduct that endangered the children’s physical or emotional well-being. See Tex.
Fam. Code Ann. § 161.001(b)(1)(E). Accordingly, the evidence is legally and
factually sufficient to support termination of parental rights under predicate ground
E. See id.

      In light of this conclusion, we need not address the trial court’s findings on

                                         15
subsections N and O. Tex. R. App. P. 47.1; In re A.V., 113 S.W.3d at 362. We
overrule Mother’s first three issues.

C.    Best interest of the child

      1.     Legal standard

      In her fourth issue, Mother challenges the legal and factual sufficiency of the
evidence to support the trial court’s finding that termination of her parental rights
is in the best interest of the children. See Tex. Fam. Code Ann. § 161.001(b)(2).
There is a strong presumption that the best interest of the children is served by
keeping the children with their natural parents. In re R.R., 209 S.W.3d 112, 116
(Tex. 2006) (per curiam) (citing Tex. Fam. Code Ann. § 153.131(b)); In re D.R.A.,
374 S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.] 2012, no pet.). However,
prompt and permanent placement of the children in a safe environment is also
presumed to be in the children’s best interest. In re S.R., 452 S.W.3d at 366 (citing
Tex. Fam. Code Ann. § 263.307(a)). Proof of acts or omissions under section
161.001(b)(1) is probative of the issue of the children’s best interest. See id. The
considerations that the factfinder may use to determine the best interest of the
children, known as the Holley factors, include:

      (1) the desires of the child;
      (2) the present and future physical and emotional needs of the child;
      (3) the present and future physical and emotional danger to the child;
      (4) the parental abilities of the person seeking custody;
      (5) the programs available to assist the person seeking custody in
      promoting the best interest of the children;
      (6) the plans for the child by the individuals or agency seeking
      custody;
      (7) the stability of the home or proposed placement;
      (8) acts or omissions of the parent that may indicate the existing

                                         16
      parent-child relationship is not appropriate; and
      (9) any excuse for the parent’s acts or omissions.
See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (interpreting former
Tex. Fam. Code § 15.02 (since amended)); see also Tex. Fam. Code Ann.
§ 263.307(b) (listing factors to be considered in evaluating “whether the child’s
parents are willing and able to provide the child with a safe environment”). A
best-interest finding does not require proof of any unique set of factors or limit
proof to any specific factors. See Holley, 544 S.W.2d at 371–72.

      2.      Sufficiency of the evidence
      The children did not testify at trial and accordingly did not express their
desires as to placement or termination of Mother’s parental rights. See Holley, 544
S.W.2d at 371–72. Regarding their current placement, it was not an adoptive
placement. While there was evidence that the children were improving in their
placement, there was also evidence that the children continued to suffer from
psychological and behavioral issues, and that while in the Department’s custody
they had been removed from two prior placements due to abuse or neglect by the
caregivers.

      Regarding the children’s present and future physical and emotional needs,
present and future physical and emotional danger to them, and Mother’s acts and
omissions, when evaluating these factors “we note that the need for permanence is
a paramount consideration for the child’s present and future physical and
emotional needs.” In re D.R.A., 374 S.W.3d at 533. Establishing a stable,
permanent home for a child is a compelling government interest. Id.

      As discussed above regarding endangerment, the evidence shows that
Mother was not able to provide a stable home for the children before removal, as
the residence where they were living did not have working utilities and had rotting
                                         17
food on the counters and no food in the refrigerator. Likewise, there was evidence
that Mother’s drug use before removal, which continued after removal, and her
untreated mental-health issues adversely affected her ability to care for the
children. After removal, Mother did not show that she was able to maintain stable
housing or employment, and with one exception she did not visit the children for
more than eight months before trial. See In re S.R., 452 S.W.3d at 366 (evidence of
endangerment is relevant to child’s best interest).

      In addition, Mother’s continued use of illegal drugs after the children were
removed violated the family-service plan. Further, while there was evidence that
Mother had received some mental-health services during the pendency of the
proceedings and was at a facility offering drug-testing and mental-health services
at time of trial, there was also evidence that Mother had not consistently
participated in drug testing or followed recommendations for mental-health
treatment as required by the service plan. See In re S.B., 207 S.W.3d 877, 887–88
(Tex. App.—Fort Worth 2006, no pet.) (“A parent’s drug use, inability to provide a
stable home, and failure to comply with [the] family service plan support a finding
that termination is in the best interest of the child.”); see also In re S.R., 452
S.W.3d at 363 (while mental illness is not ground for termination, court may
consider effect of untreated mental illness on children’s well-being). Mother did
not testify at trial to offer any excuse for her acts or omissions. See Holley, 544
S.W.2d at 371–72.

      Our review of the Holley factors shows that Mother was unable to provide a
stable home for the children before removal and had not demonstrated behaviors,
such as maintaining stable income and employment, consistently addressing her
substance-abuse and mental-health issues, or maintaining regular contact with her
children, that would indicate she would be able to do so in the future. See In re

                                          18
S.R., 452 S.W.3d at 368 (“The factfinder reasonably could have concluded the
Father’s lack of stability supported the finding that termination is in the Children’s
best interest.”). We conclude that the trial court’s finding by clear and convincing
evidence that termination of Mother’s parental rights is in the children’s best
interest is supported by legally- and factually-sufficient evidence. See Tex. Fam.
Code Ann. § 161.001(b)(2); Holley, 544 S.W.2d at 371–72. We overrule Mother’s
fourth issue.

                              III.   CONCLUSION

      We affirm the trial court’s final order as challenged on appeal.




                                       /s/    Charles A. Spain
                                              Justice

Panel consists of Justices Spain, Hassan, and Poissant.




                                         19